           Case 3:19-cv-02281-K Document 12 Filed 10/16/19                         Page 1 of 1 PageID 50
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District of Texas


                Federal Trade Commission                       )
                             Plaintiff                         )
                                V.                             )      Case No.    3: 19-cv-02281-K
                      Match Group, Inc.                        )
                            Defendant                          )

                                             APPEARANCE OF COUNSEL

To:      The clerk of court and all paiiies of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Match Group. Inc.


Date:          10/16/2019


                                                                         Angela C. Zambrano. Texas Bar No. 24003157
                                                                                     Printed name and bar number
                                                                                        Sidley Austin LLP
                                                                                 2021 McKinney Avenue. Ste 2000
                                                                                        Dallas. TX 75201

                                                                                              Address


                                                                                  angela.zambrano@sidley.com
                                                                                           E-mail address


                                                                                          (214) 981-3405
                                                                                          Telephone number


                                                                                          (214) 981-3400
                                                                                            FAX number
